' ‘AO 91] (Rev. 11/11) Criminal Complaint

Case 7:19-cr-02335 Document1 Filed on 10/21/19 in TXSD © Page 1of 3

“7 “O

 

UNITED STATES DISTRICT COURT | ree
forthe . ocr2 201
Southern District of Texas

oo David J. Bradley, Clerts
United States of America :

 

 

 

 

 

; )
a 3 Case No. M- /9- Z2550- MA
Martin Osuna HINOJOSA ;
YOB: 1978 )
. )
)
),
Defendant(s)
: CRIMINAL COMPLAINT
I, ‘the complainant i in this case, state that the following is true to the best of my y knowledge and belief.
On or about the date(s) of _ October 8,2019 in the county of _ Starr in the
Southern District of _Texas — , the defendant(s) violated: ,
Code Section Oo a Offense Description
21 United States Code Sections Importation of a Controlled Substance, to wit: 1 kilogram or-more of a mixture

-952(a), 960(a)(1) and (b)(1)(A) or substance containing a detectable amount of heroin

This criminal complaint is based on these facts:

See Attachment A _

a Continued on 1 the attached sheet. WA ;
. : “ o* Complainant’s signature -

~ Michael Schmidtke, FBI Special Agent:

’ Pr inted name ‘and. title.

 

Sworn to before me and signed in my presence.

Date: Oct be 27, 22/7 ‘ Az sO

S. c SY SO ee , oe Judge 's signature .

 

City and state: McAllen, Texas a Peter E. Ormsby, United States Magistrate Judge |

Printed name and title

 

>
 

|

L

Case 7:19-cr-02335 Document 1. Filed on.10/21/19 in TXSD Page 2 of 3 -

_ATTACHMENT A
_ AEFIDAVIT IN SUPPORT OF ARREST WARRANT ,
Special Agent Michael Schmidtke, being duly sworn, party state a as: follows:

INTRODUCTION’

1. I am a Special Agent (SA) of the Federal Bureau of Investigation (FBJ) and bave

_ been’ so employed since June 2016. I am currently assigned to the San Antonio —

, Division-McAllen Resident Agency of the FBI. As an FBI Special Agent, I
conduct investigations of federal criminal violations and have participated in

. nuiierous investigations involving individuals suspected of violating laws of the.

- United States including smuggling and trafficking of narcotics:.-I am currently .
assigned to the FBI Residexit Agency’s Organized Crime Drug Enforcement Task
Force where I investigate crimes under Title 21 and under Title 18 of the United

- States ‘Code, : including narcotics trafficking and conspiracy to. possess and

distribute narcotics and money laundering associated with the. aforementioned -

crimes.
2. Asa federal agent, Iam authorized to investigate violations of United States laws

and to execute warrants issued under the authority ot the United States.

3. The facts set. forth j in ‘this affidavit are based. on my own personal knowledge,

knowledge obtained from other individuals during my participation , in ‘this
investigation, including other law enforcement officers, my review of documents .

and communications with others who have personal knowledge of the events and
circumstances described herein, and information gained through my training and.
experience. Facts have also been: gathered from confidential human sources. (CHS)

"who have provided information that has been corroborated and/or proven to be

+ reliable and credible.

_4, This affidavit i is intended to > support probable cause, but itis not intended to convey

. all the facts of the investigation.
Case’ 7:19-cr-02335 Document 1_ Filed on 10/21/19 in TXSD Page 3.0f 3°

IL . FACTS IN SUPPORT OF PROBABLE, CAUSE

5, On. October 8, 2019, a 2012 Nissan Altima, > displaying Mexico license plate -
A49TLC8, attempted to enter the United States. at a.port of enitry located i in ‘Rio:
Grande City, Texas. During primary inspection, Customs and Border Protection .

: (CBP) agents identified the driver as. Martin Osuna HINOJOSA (hereinafter
referred to as “HINOJ OSA”). “Agents referred. the vehicle for further inspection,
at which point agents noticed HINOJOSA was shaking and appeared to act nervous.

6. During secondary inspection, a CBP canine alerted to the vehicle for the presence .
of the odor of narcotics. During physical inspection ‘of the vehicle, agents noticed |
_the vehicle’ s battery was abnormally light and. very clean i in appearance. The top

. portion of thé car battery was removed, -at which point agents observed multiple -
bricks of suspected narcotics inside the battery.. Agents field-tested. the suspected:
narcotics which indicated a positive presence of heroin. The bricks of suspected |

heroin weighed approximately 6.38 kilograms. -

7. Under rights advisement and waiver, HINOJ OSA admitted to knowing there were

narcotics inside the vehicle” S Car battery when he attempted to cross into the United —

‘States from Mexico. HINOJOSA stated he previously conducted several trips

- transporting narcotics. in cart batteries from Mexico into the United States. The oo

interview was audio and video recorded.
